EX‑35.30 (logo) usbank All of us serving you Annual Statement of Compliance CFCRE 2016-C4 Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2016-C4 VIA: EMAIL CCRE Commercial Mortgage Securities, L.P. 110 East 59th Street New York, New York 10022 Attention: Anthony Orso Email: aorso@cantor.com Cadwalader, Wickersham & Taft LLP 200 Liberty Street New York, New York 10281 Attention: Lisa Pauquette Email: lisa.pauquette@cwt.com Citigroup Commercial Mortgage Securities Inc. 390 Greenwich Street, 5th
